UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-23195 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-3145844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11130 Sunrise Valley Drive, Suite 300 Reston, Virginia 20191 (Address of principal executive offices) (571) 382-1000 (Registrant's telephone number, including area code) Not applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer," "accelerated filer," and "smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x At July31, 2010 there were 18,150,965 shares of the Registrant's Common Stock outstanding. TIER TECHNOLOGIES, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 1 Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive (Loss)/Income 3 Consolidated Statements of Cash Flows 4 Consolidated Supplemental Cash Flow Information 5 Notes to Consolidated Financial Statements 6 Note 1—Nature of Operations and Basis of Presentation 6 Note 2—Recent Accounting Pronouncements 7 Note 3—Investments 8 Note 4—Fair Value Measurements 9 Note 5—Customer Concentration and Risk 11 Note 6—Goodwill and Other Intangible Assets 12 Note 7—Income Taxes 13 Note 8—Contingencies and Commitments 14 Note 9—Related Party Transactions 16 Note 10—Segment Information 17 Note 11—Shareholders’ Equity 19 Note 12—Share-based Payment 19 Note 13—Discontinued Operations 23 Note 14—(Loss)/Earnings per Share 24 Note 15—Acquisition 24 Note 16—Subsequent Events 25 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures about Market Risk 37 Item 4.Controls and Procedures 38 PART II.OTHER INFORMATION 39 Item 1A.Risk Factors 39 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6.Exhibits 46 SIGNATURE 47 EXHIBIT INDEX 48 Private Securities Litigation Reform Act Safe Harbor Statement Certain statements contained in this report, including statements regarding the future development of and demand for our services and our markets, anticipated trends in various expenses, expected costs of legal proceedings, expectations for the wind-down of certain operations, expectations regarding our platform consolidation and related customer migration efforts and other statements that are not historical facts, are forward-looking statements within the meaning of the federal securities laws.These forward-looking statements relate to future events or our future financial and/or operating performance and generally can be identified as such because the context of the statement includes words such as "may," "will," "intends," "plans," "believes," "anticipates," "expects," "estimates," "shows," "predicts," "potential," "continue," or "opportunity," the negative of these words or words of similar import.These forward-looking statements are subject to risks and uncertainties, including the risks and uncertainties described and referred to under Item 1A. Risk Factors beginning on page39, which could cause actual results to differ materially from those anticipated as of the date of this report.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. i PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TIER TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (in thousands) June30, September30, (unaudited) ASSETS: Current assets: Cash and cash equivalents $ $ Investments in marketable securities Restricted investments Accounts receivable, net Settlements receivable, net Prepaid expenses and other current assets Total current assets Property, equipment and software, net Goodwill Other intangible assets, net Investments in marketable securities ― Restricted investments Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ 84 Settlements payable Accrued compensation liabilities Accrued discount fees Other accrued liabilities Deferred income Total current liabilities Other liabilities Total liabilities Contingencies and commitments (Note 8) Shareholders’ equity: Preferred stock, no par value; authorized shares:4,579; no shares issued and outstanding ― — Common stock, $0.01 par value, and paid-in capital; shares authorized: 44,260; shares issued: 20,687 and 20,687; shares outstanding: 18,151 and 18,238 Treasury stock—at cost, 2,536 and 2,449 shares ) ) Accumulated other comprehensive income 1 — Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements 1 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Nine months ended June 30, (in thousands, except per share data) Revenues $ Costs and expenses: Direct costs General and administrative Selling and marketing Depreciation and amortization Total costs and expenses (Loss)/income from continuing operations before other income and income taxes ) ) ) Other income: Gain/(loss) on investments 17 45 31 ) Gain on sale of assets 10 ― 10 ― Interest income, net 90 Total other income (Loss)/income from continuing operations before income taxes ) ) ) Income tax provision 1 12 2 (Loss)/income from continuing operations ) ) ) (Loss)/gain from discontinued operations, net ) ) 61 ) Net (loss)/income $ ) $ $ ) $ ) (Loss)/earnings per share—Basic and diluted: From continuing operations $ ) $ $ ) $ ) From discontinued operations ) ) ― ) (Loss)/earnings per share—Basic and diluted $ ) $ $ ) $ ) Weighted average common shares used in computing: Basic (loss)/earnings per share Diluted (loss)/earnings per share See Notes to Consolidated Financial Statements 2 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS)/INCOME (unaudited) Three months ended June 30, Nine months ended June 30, (in thousands) Net (loss)/income $ ) $ $ ) $ ) Other comprehensive income, net of tax: Unrealized gain/(loss) on investment in marketable securities 2 — 1 (2 ) Impact of unrealized loss transferred from AOCI into net loss ― — ― Other comprehensive income 2 — 1 Comprehensive (loss)/income $ ) $ $ ) $ ) See Notes to Consolidated Financial Statements 3 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended June 30, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Less: Gain/(loss) from discontinued operations, net 61 ) Loss from continuing operations, net ) ) Non-cash items included in net loss: Depreciation and amortization Provision for doubtful accounts Deferred rent — Share-based compensation (Gain)/loss on trading investments ) 54 Gain on sale of equipment ) — Other (3
